Name: Council Directive 83/646/EEC of 13 December 1983 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural activity;  trade policy;  agricultural policy
 Date Published: 1983-12-23

 Avis juridique important|31983L0646Council Directive 83/646/EEC of 13 December 1983 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease Official Journal L 360 , 23/12/1983 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 17 P. 0026 Swedish special edition: Chapter 3 Volume 17 P. 0026 *****COUNCIL DIRECTIVE of 13 December 1983 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease (83/646/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Directive 64/432/EEC (2), as last amended by Directive 82/893/EEC (3), lays down the conditions to be met, as regards health, by live cattle and pigs intended for intra-Community trade; Whereas Directive 72/461/EEC (4), as last amended by Directive 82/893/EEC, lays down the conditions to be met, as regards health, by animals whose meat is intended for intra-Community trade; Whereas, pending the introduction of definitive Community arrangements for the control of foot-and-mouth disease and without prejudice to the final solution to be adopted, it is appropriate that the Community measures provided for in Articles 4a and 4b of Directive 64/432/EEC and in Article 13 of Directive 72/461/EEC be retained for an additional period as an interim protective measure in order to maintain traditional trade flows, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. In the first paragraph of Article 4a, '31 December 1983' is replaced by '30 June 1984'. 2. In the first and second paragraphs of Article 4b, '31 December 1983' is replaced by '30 June 1984'. Article 2 In Article 13 of Directive 72/461/EEC, '31 December 1983' is hereby replaced by '30 June 1984'. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1984. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 December 1983. For the Council The President C. SIMITIS (1) OJ No C 13, 17. 1. 1983, p. 211. (2) OJ No 121, 29. 7. 1964, p. 1977/64. (3) OJ No L 378, 31. 12. 1982, p. 57. (4) OJ No L 302, 31. 12. 1972, p. 24.